Title: To James Madison from Benjamin Henry Latrobe, 11 December 1809 (Abstract)
From: Latrobe, Benjamin Henry
To: Madison, James


11 December 1809, Washington. Gives details on construction and repairs of the Capitol wings, President’s House, and adjacent roads. Progress on the south wing of the Capitol has been steady, with two capitals finished in the House of Representatives chamber and eight more in advanced stages of completion. A severe hailstorm in June broke “almost all the glass on the south front,” and replacements “occasioned a very considerable expense.” In the north wing progress has been made in rebuilding the Senate chamber, but the work went slowly owing to “the scarcity of workmen and the difficulty of procuring materials.” The appropriation for the President’s House has been used to enclose the grounds and gardens, build a carriage house, and prepare the interior “for the accomodation of a family.” In estimating requirements for further construction, says there is a critical need for committee rooms in the south wing of the Capitol. Funds for the northwest part of that wing are urgently required, for the cellars are leaking and the appropriation for this section has been postponed until the safety of the entire structure is a concern. Funds are also needed to meet the “terms on which the Italian sculptors, employed on the Capitol are engaged.” Postponement of an appropriation for the library and judiciary portions of the north wing forced the work to go on with money moved from a general fund, since those ground-floor offices support the Senate chamber. The east and central portions of the north wing are completed, but the library rooms are in “a state of decay throughout, [so] as to render it dangerous to postpone the work proposed.” The President’s House was unfinished when the seat of government was moved to Washington in 1800, the surrounding grounds were “covered with rubbish, with the ruins of old brick kilns, and the remains of brick yards and stonecutters sheds.” Limited progress was made during Jefferson’s tenure, and the interior “is still incomplete.” Some timbers of poor quality were used in the construction, and they have rotted. The public road south of the President’s House is “in a very bad state, and must certainly be repaired the next season.” Total estimated cost of work on the Capitol, President’s House, and highways is $103,500. Adds an explanation of how the habit of Congress in appropriating funds at “the late period of the session” impairs efficiency. Workmen are usually engaged on 1 Jan. and those hired later in the season “are few, expensive, and generally inferior hands.” Quarry orders are not given out until the “legislative will is known,” so that the needed stone is not available until “midsummer, or the beginning of August, and that at a great expense.” Common laborers must be engaged during the winter or they are unavailable until July, since they will fish for shad and herring from March until May. “As soon as the fishing season is over the harvest commences, and until the end of the harvest no great exertion which depends upon these numerous classes of our people, can be made.” He states the facts so that Congress can know the particulars, “in hope … they may have the weight which they merit.”
